DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5, 7 -9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi, publication number: US 2011/0188652.

As per claims 1 and 19, Yamaguchi teaches a method of decrypting a streaming image, the method comprising:
receiving a packet comprising at least an item which is encrypted, the item
comprising at least one parameter used for decoding image data included in the streaming image (Encrypted motion picture data stream 108, [0102]);
decrypting the item (Decrypting picture data packet 11, [0107]); and

wherein the image data is not encrypted (encrypting only the leading data, [0070-0071]).

As per claims 2 and 12, Yamaguchi teaches wherein the packet is an image packet comprising at least a portion of the image data included in the streaming image (Compression encoded data, [0070]).

As per claims 3 and 13, Yamaguchi teaches further comprising:
transmitting a connection request to an image transmitting device from which the packet is received; and
in response to the connection request, receiving a control response packet which is not encrypted and comprises information about the streaming image, prior to the receiving the packet (sending encryption information ahead of time, [0056]).

As per claims 4 and 14, Yamaguchi teaches wherein the control response packet further comprises information about a manner of encrypting the item, and

size of the item and identification information about an image receiving device receiving the packet from the image transmitting device (Encryption being relative to size, [0079-0081]).

As per claims 5 and 15, Yamaguchi teaches wherein the packet is a control response packet received from an image transmitting device as a response to a command of an image receiving device for controlling reproduction of the streaming image, and
wherein at least a portion of the image data is included in an image packet received after the receiving the packet (image data, [0070], processing based on need to view stream, [0002]).

As per claims 7 and 16, Yamaguchi teaches wherein the packet is a control response packet received from an image transmitting device during which a plurality of image packets constituting the streaming image are received from the image transmitting device, and
wherein the decoding the image data included in the streaming image is performed based on a time corresponding to the controlling reproduction of 

As per claims 8 and 17, Yamaguchi teaches wherein the packet is a control response packet comprising information about the streaming image and a manner of encrypting the item (compression encoded data, [0070]), and
wherein the manner of encrypting the item is determined based on at least one of a size of the item and identification information about an image receiving device receiving the packet (encryption relative to data size, [0079-0081]).

As per claims 9 and 18, Yamaguchi teaches wherein the item complies with a session description protocol (SDP) and comprises at least one of sequence parameter set (SPS) information, picture parameter set (PPS) information, and video parameter set (VPS) information about the streaming image (PPS, [0059]).

As per claims 11 and 20, Yamaguchi teaches a method of encrypting a streaming image, the method comprising:
generating a packet by encrypting at least an item which is encrypted, the item

transmitting the packet comprising the encrypted item to an image receiving device (Encryption and decryption apparatus, [0056]),
wherein the image data is not encrypted (encrypting only the leading data, [0070-0071]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi, publication number: US 2011/0188652 in view of Paka, publication number: US 2007/0011344.

As per claim 6, Yamaguchi teaches decrypting and decoding a content stream.

wherein the image packet is received from the image transmitting device under a real-time transfer protocol (RTP).

In an analogous art, Paka teaches wherein the control response packet is received from the image transmitting device in response to a connection request transmitted from the image receiving device under a real-time streaming protocol (RTSP), and
wherein the image packet is received from the image transmitting device under a real-time transfer protocol (RTP) (Content streaming using RTSP and RTP, [0016][0045]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Yamaguchi’s content distribution system to include content distribution using RTP and RTSP as described in Paka’s streaming protocol system since Yamaguchi already talks about real-time streaming and also for the advantage of using a well know protocol to streamline interaction. 


Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi, publication number: US 2011/0188652 in view of in view of Nagarajan, patent number: US 8 782 727.

As per claim 10, Yamaguchi teaches a system that protects streamed content. 
Yamaguchi does not teach further comprising transmitting a result of the decryption to the image transmitting device.

In an analogous art, Nagarajan teaches further comprising transmitting a result of the decryption to the image transmitting device (reporting system processing information to the server, col. 1, lines 50-67, col. 7,  lines 11-32, col. 8, lines 1-13).

Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention to modify Yamaguchi’s content distribution system to include tracking how receiving devices process data as described in Nagaranjan’s streaming system for the advantage of ensuring a specified quality of service. 


Conclusion










Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494